--------------------------------------------------------------------------------

Execution Copy

 
 
Exhibit 10.8
MANAGEMENT AGREEMENT


This Management Agreement is made this 13th May, 2008, by and between:


on one side,


 
 1.           Miguel Antonio dos Guimarães Bastos, Brazilian Citizen, married,
businessman, bearer of the identification Card RG N. 4607520 SSP/BA, enrolled
with the Brazilian Taxpayers’ Registry (CPF/MF) under N. 125.891.957-53,
resident and domiciled in the City of Lauro de Freitas, State of Bahia, at
Condominio Encontro das Águas, Quadra I, Lote 39, 42700-000  (“Officer”);
 


and, on the other side,


2.           Qualytextil S.A., a corporation organized under the laws of Brazil,
with its head office at Rua Luxemburgo, sem n.º, Loteamento Granjas Rurais,
Presidente Vargas, Quadra O, Lotes, 82 and 83, São Caetano, in the City of
Salvador, State of Bahia, enrolled with the Brazilian Taxpayers' Registry (CNPJ)
under No. 04.011.170/0001-22 (“Company”), hereby duly represented by the
undersigned legal representatives;


and, as intervening parties,


3.           Lakeland Industries, Inc., duly organized under the laws of the
State of Delaware, United Stated of America, with offices at 701 Koehler Avenue,
suite 7, Ronkonkoma, NY 11779 hereby duly represented by the undersigned
representatives (“Lakeland”); and


4.           Lakeland do Brasil Empreendimentos e Participações Ltda., a limited
liability company duly existing and organized under the laws of Brazil, with its
head offices located in the City of São Paulo, State of São Paulo, at Av.
Bernardino de Campos, N. 98, sala 9, CEP 04004-040, enrolled with the Brazilian
Taxpayers' Registry (CNPJ) under No. 09.484.003/0001-12, hereby duly represented
by the undersigned legal representatives,


all hereinafter jointly or individually referred to as “Party” or “Parties”,


W I T N E S S E T H:


WHEREAS, the Company is engaged in the business of the production, manufacture,
and sale of personnel protective equipment (“Business”); and

 
1

--------------------------------------------------------------------------------

 
Execution Copy



WHEREAS, the Company wishes that the Officer signing this Management Agreement
undertakes to work and/or remain working exclusively as officer of the Company,
as well as to  use his/her best efforts for the development and profitable
performance of the Business, for a minimum period starting on the date hereof
and ending on December 31, 2011, in accordance with the terms and conditions
hereinbelow,


NOW, THEREFORE, the Parties have agreed to enter into this Management Agreement
(“Agreement”), which shall be governed by the following terms and conditions:


I.   MANAGEMENT OF THE COMPANY


1.1. Officer shall remain as Executive Officer of the Company for a period
starting on the date hereof and ending on December 31, 2011.


1.2. Officer hereby undertakes to manage the Business in the best interests of
the Company, and to use his/her best efforts for the development and profitable
performance of the Company, and, for such purposes, Officer shall provide for
the Company’s proper operation in all fields, including, but not limited to:


(i) take office as Chief Financial Officer (Diretor Financeiro) of the Company
and be responsible for managing its financial activities, including investments
analysis, financial risks, financial planning and record keeping and also
managing its IT activities; and


(ii) representation of the Company before any third parties, private or public.


1.3. Officer shall at all times during the Term of this Agreement:


(i) faithfully and diligently act for the benefit and betterment of the
Business;


(ii) use his/her best efforts to act in the best interests of the Business; and


(iii) keep the Company and Lakeland fully informed of all material activities
carried out in the performance of the Business.


1.4. Officer hereby undertakes to comply with all reasonable Lakeland rules,
directions and guidelines that Officer has been given notice in written form and
to strive to complete all Lakeland financial targets, commands and other
business goals regarding the Company and the Business that Officer has been
informed in written form, including the Lakeland Business Ethics and
Anti-Corrupt Practices Guide, and is not authorized to take any action out of
the

 
2

--------------------------------------------------------------------------------

 
Execution Copy



ordinary course of business of the Company, without having received prior
written consent of Lakeland.


1.5. Officer hereby acknowledges and declares that the relationship undertaken
hereby among Officer, the Company and Lakeland is implemented on a fiduciary
basis, and there shall not exist any kind of labor relationship between Officer,
Lakeland and/or the Company in any manner whatsoever.


2.   REMUNERATION


2.1. In consideration for the management services of Officer, Officer shall
receive a total annual remuneration in the amount of R$ 346,177.00 (three
hundred and forty six thousand and one hundred and seventy seven Reais), to be
paid in twelve (12) monthly installments of R$ 28,848.08 (twenty eight thousand
and eight hundred and forty eight Reais and eight centavos) (“Remuneration”),
payable on the 1st business day of the subsequent month.


2.1.1. Each Party shall bear or pay all taxes attributed thereto by Law. In case
any withholdings in the Remuneration need to be made prior to its payment, then
the Remuneration shall be paid to Officer with such withholding amounts
deducted.


2.1.2. On the date of the first (1st) anniversary of this Agreement, the
Remuneration shall be increased in eighteen per cent (18%) and then shall remain
fixed until the termination of this Agreement.


3.   VACATION


3.1. Officer shall be entitled to, after each management year in the Business,
counted as of the date hereof, take a twenty-two (22) Business Days of vacation,
which period shall be previously discussed with Lakeland, in order for Lakeland
to be able to take the steps necessary to minimize any adverse effects on the
administration of the Business (“Vacation Period”).

 
3.2. During the Vacation Period, Officer shall still be entitled to receive
his/her normal  Remuneration due in that period.


4.   REIMBURSEMENT OF EXPENSES AND FRINGE BENEFITS


4.1. Officers’ expenses related to trips made and other expenses incurred by
Officer in order to properly exercise his/her management obligations undertaken
herein, shall be reimbursed by the Company, according to the terms and
conditions set forth in this Section IV (“Expenses”).

 
3

--------------------------------------------------------------------------------

 
Execution Copy



4.2. For purposes of Section 4.1 above, the Company shall reimburse any Expenses
of the Officer related to transportation (such as plane tickets, taxis, gas),
travel insurance (including medical insurance), meals, telecommunications and
accommodations (such as hotels fees), and the Company may, at its sole
discretion, reimburse other expenses made by Officer on his/her trips, provided
that they are undertaken exclusively for purposes of the Company.


5.   EXCLUSIVITY


5.1. While this Agreement is in force, Officer shall not, in any way, act as
officer, employee, consultant, service provider or in any other manner, in any
other company or legal entity, in Brazil or abroad.


6.   NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY


6.1. The Parties acknowledge and agree that: (i) the business contacts, joint
ventures, Chinese, Mexican, Canadian, United Kingdom, EEC, South American, and
all of Lakeland's other U.S. and all international suppliers, independent
contractors, North American and international customers, international and
domestic vendors, joint venture or non-joint venture contractors, patterns,
know-how, trade secrets, marketing techniques and other aspects of the business
of Lakeland are of value to Lakeland and will provide Lakeland with substantial
competitive advantage in the operation of its business; (ii) the business of
Lakeland is national and international in scope, and (iii) Lakeland is entitled
to protect its goodwill and the consideration paid or to be paid under the Share
Purchase Agreement executed on May 2nd, 2008, which payment is for this goodwill
during and after the Term of this Agreement.


6.2. For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by Officer, Officer hereby agrees that it shall not, and
it shall cause any of its enterprises, companies, corporations or subsidiaries
thereof, joint ventures, proprietorships, blood relatives, spouses or in-laws,
or other similar affiliates hereinafter referred to as ("affiliates") not to, in
any manner, directly or indirectly: (i) at any time, divulge, transmit or
otherwise disclose, or cause to be divulged, transmitted or otherwise disclosed,
to any person or entity whatsoever, any confidential or proprietary information
of Lakeland, including business contacts, customer lists, supplier lists,
domestic and international vendors, suppliers, joint ventures and assembly
contractors, technology know-how, trade secrets, marketing techniques, marketing
plans and strategies, manufacturing methods, patterns, product development
techniques or plans, patents, laminates, fabrics, contracts or other
confidential or proprietary information of Lakeland (including such matters
related to the business heretofore conducted by Lakeland and by the Company);
(ii) at any time during the period from the date hereof through and including
the seventh (7th) anniversary of any termination date of this

 
4

--------------------------------------------------------------------------------

 
Execution Copy



Agreement hereof (the "Restrictive Period"), anywhere in or out of Brazil, or
internationally render any services to or engage, participate, or have any
interest or be involved in any capacity, whether as an owner, agent,
stockholder, officer, director, manager, partner, joint venturer, employee,
consultant or otherwise, in any business enterprise which is, or shall at any
time during the Restrictive Period be, engaged in any manner in the business of
designing, developing, manufacturing, marketing, selling and/or distributing any
Products (as defined below); (iii) directly or indirectly solicit, request,
cause or induce any person who during the Restrictive Period or eighteen (18)
months prior to the termination of this Agreement had been an employee of or
consultant to Lakeland or the Company, to leave employment or terminate his/her
relationship with Lakeland or the Company, or to employ, hire, engage or be
associated with, or endeavor to entice away from Lakeland or the Company, any
such person; and (iv) induce any customers, vendors, joint venturers or contract
manufacturers of Lakeland or the Company, either domestically or internationally
to discontinue doing business with Lakeland or the Company.


6.2.1. As used herein, the term "Products" means any and all goods and/or
products of the type heretofore sold or to be sold during the Term of this
Agreement by Lakeland or any of its subsidiaries, divisions or affiliates,
including but not limited to the Products as listed or to be listed in
Lakeland's product catalogs, pricing lists, or other literature and any
functionally similar goods and/or products, already developed by or to be
developed by Lakeland and shown in its catalogs, pricing lists or other
literature or to be developed by Lakeland during the Term of this Agreement.


6.2.2. For purposes hereof, information shall not be deemed "confidential" or
"proprietary" to the extent that it (i) is a matter of common knowledge or of
public record, or within the public domain (other than as a result of any breach
hereof by Officer); (ii) is generally known throughout the industry or was
otherwise acquired from other legitimate sources; or (iii) is required to be
disclosed by law or by order of any court or governmental authority.


6.3. ln consideration of Lakeland purchasing the stock of the Company on the
date hereof and the Supplementary Purchase Price (pursuant to the definition set
forth in the Share Purchase Agreement) to be paid in the future, and the
entering into this Agreement with Officer and the covenants and agreements of
Lakeland and the Company, pursuant to this Agreement, Officer agrees to abide by
all of the covenants herein.


7.   TERM AND TERMINATION


7.1. This Agreement shall be valid and in force from the date hereof and until
December 31st, 2011 (“Term”), renewable upon agreement in writing by the
Parties.

 
5

--------------------------------------------------------------------------------

 
Execution Copy



7.2. Upon termination of this Agreement, Officer shall immediately return any
documents and materials he/she may have in his/her possession or any other
documents or things made available or supplied under this Agreement and all
copies thereof, upon request of Lakeland or the Company and he/she shall
immediately cease to act on behalf of the Company, as well as to represent the
Company before third-parties. Officer further agrees to execute any and all
documents required to achieve such effect.


7.3. Notwithstanding the provisions above, this Agreement may be freely and
immediately terminated for cause by the Company, if so instructed by Lakeland,
without any indemnification, compensation or remuneration to Officer, except for
the payment of any outstanding Remuneration or reimbursement of expenses or
fringe benefits, as well as for the Supplementary Purchase Price, if due in
accordance with provisions set forth in the Share Purchase Agreement, in case of
either:


(i) violation by Officer of the obligations undertaken in this Agreement;


(ii) Officer becomes, according to Brazilian Law, when applicable, mentally or
physically incapable to perform his/her duties, as set forth herein or upon
death of Officer;


(iii) violation by Officer of the Company’s or Business’ policies or rules, or
willful misconduct by Officer or refusal to follow the lawful and reasonable
directives of Lakeland;


(iv) commission by Officer of any act, action, or omission attributed directly
to Officer, which gives rise to termination with cause according to the
Brazilian labor laws; and


(v) commission of any act, action, or omission attributed directly to Officer,
which constitutes a reason for dismissal or liability of executive officers,
including any violation of applicable law or the Company’s Articles of
Association, or the commission of any fraud, dishonesty or other unethical acts.


7.4. The Parties hereby agree that in the event of termination of this
Agreement, the obligations of the Officer under Section 6 above shall survive.


7.5. Officer may terminate this Agreement for cause in case the Company is in
breach of its obligation to pay the Remuneration in accordance with Section 2.1
above and fails to cure such breach within thirty (30) days of the receipt of
written notice from Officer demanding that such breach to be cured.


8.   PENALTIES

 
6

--------------------------------------------------------------------------------

 
Execution Copy



8.1. Each of the Parties further agrees that, in the event of a breach of or a
default by Officer of obligations set forth in Section 6, the Company shall be
entitled to (i) specific performance to enjoin any breach, or the continuation
of any breach, of the provisions of Section 6 and (ii) a punitive penalty (multa
punitiva não-compensatória) for each violation individually considered in the
amount of R$500,000.00 (five hundred thousand Reais).


8.2. In case of termination of this Agreement by the Company without cause,
Officer shall be entitled to receive an amount equivalent to the sum of the
Remuneration he/she would have received had this Agreement not been terminated
early by the Company and Section 2.06, “b” of the Share Purchase Agreement
executed on May 2nd, 2008 shall apply as the case may be.


9.   NOTICES


9.1. All notices or communications between the Parties as resulting from this
Agreement shall be sent in writing, by express international mail, fax or e-mail
with acknowledgement of receipt, to the following addresses and addressees, and
shall be deemed duly given upon receipt by the addressee, as proved by the
sender:


If to Lakeland and the Company:


707-7 Koehler Avenue, Ronkonkoma, N.Y. 11779, USA
Attention to: Mr. Christopher J. Ryan and Gary Pokrassa
Fax: 631-981-9751
E-mail: GAPokrassa@lakeland.com and CJRyan@lakeland.com


If to Officer:


Condominio Encontro das Águas, Quadra I, Lote 39, 42700-000
Lauro de Freitas, BA, Brazil
Attention to Mr. Miguel Antonio dos Guimarães Bastos
Fax: 55 71 3390-3001
E-mail: mgb@qualytextil.com.br
 
10. GENERAL PROVISIONS


10.1. It is acknowledged, understood and agreed that the restrictions contained
in this Agreement are (a) made for good, valuable and adequate consideration
received by Officer and (b) are reasonable and necessary, in terms of the time,
geographic scope and nature of the restrictions, for the protection of Lakeland
and the Company’s business and goodwill thereof. It is intended that said
provisions be fully severable and that, in the event that any of

 
7

--------------------------------------------------------------------------------

 
Execution Copy



the foregoing restrictions, or any portion of the foregoing restrictions, shall
be deemed contrary to law, invalid or unenforceable in any respect by any court
or tribunal of competent jurisdiction, then such restrictions shall be deemed to
be amended, modified and reduced in scope and effect, as to duration, geographic
area or in any other relevant respect, only to that extent necessary to render
same valid and enforceable, and any other of the foregoing restrictions shall be
unaffected and shall remain in full force and effect.


10.2. This Agreement shall be binding upon, and shall inure to the benefit of
each of the Parties and their respective successors and assignees.


10.3. No modification or waiver of any provision of this Agreement shall be
valid unless it is in writing and signed by the party against whom it is sought
to be enforced.  No waiver at any time of any provision of this Agreement shall
be deemed a waiver of any other provision of this Agreement at that time or a
waiver of that or any other provision at any other time.


10.4. This Agreement, its rights and obligations hereunder may not be assigned
or transferred in whole or in part to any party without the prior and express
written authorization of the Company or Lakeland. Officer may not subcontract
any of the managing powers, services and attributions given to Officer to any
party without the prior and express written authorization of the Company and
Lakeland.


10.5. The captions and paragraph headings used in this Agreement are for
convenience only, and shall not affect the construction or interpretation of
this Agreement or any of the provisions hereof.


11.    APPLICABLE LAW AND ARBITRATION


11.1. Any dispute arising between the Parties in connection with this Agreement,
its interpretation, validity, performance, enforceability, breach or
termination, shall be settled in an amicable way by the Parties by direct
negotiations held in good faith for a term not exceeding 30 (thirty) calendar
days. If, upon expiration of the 30-days period, the Parties have not reached an
amicable settlement, the dispute must be submitted to the decision of an
arbitration panel and shall be finally settled under the rules of Arbitration of
the Chamber of Commerce Brasil-Canadá (“CCBC”) by 3 (three) arbitrators
appointed in accordance with said rules. Language of the proceeding shall be
English. Place of arbitration and the issuance of the award shall be the City of
São Paulo, State of São Paulo, Brazil. The claims and disputes taken before the
arbitration proceeds shall be governed by Brazilian law, which will also be
applicable to solve any controversy regarding this arbitration Article.
Notwithstanding the arbitration provisions above, the Parties hereto shall have
the right to go to court in the County of São

 
8

--------------------------------------------------------------------------------

 
Execution Copy



Paulo in order to (i) obtain injunctive relief or (ii) to enforce the submission
of the other Party to the arbitration proceeding.


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed, in
two (2) copies of equal meaning and form, in the presence of two (2) witnesses.


São Paulo,13th  May, 2008.
 
 


     
Qualytextil S.A.
 
By:
/s/ Miguel Antonio dos Guimarães Bastos
 
Name:
Miguel Antonio dos Guimarães Bastos
 
Title:
CFO
             
Lakeland Industries, Inc.
 
By:
/s/ Gary A. Pokrassa
 
Name:
Gary A. Pokrassa
 
Title:
CFO
             
Lakeland do Brasil Empreendimentos e Participações Ltda.
 
By:
/s/ Jose Tavares Lucena
 
Name:
Jose Tavares Lucena
 
Title:
Administrator
 



WITNESSES:


 1.
   
2.
   
Name:
   
Name:
 
ID:
   
ID:
 
CPF/MF:
   
CPF/MF:


 
9 

--------------------------------------------------------------------------------